           Case 17-14291-elf                      Doc 263             Filed 10/04/18 Entered 10/04/18 21:30:31                                Desc Main
                                                                      Document     Page 1 of 2
 Fill in this information to identify the case:

 Debtor name         One State Street Associates, L.P.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)             17-14291
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Penn Community Bank                            Describe debtor's property that is subject to a lien                 $491,000.00             $2,000,000.00
       Creditor's Name                                first mortgage on 1 South State Street,
                                                      Newtown, PA and 4 East Washington Avenue,
       107 Floral Vale Blvd                           Newtown, PA
       Morrisville, PA 19067
       Creditor's mailing address                     Describe the lien
                                                      first mortgage lien
       loanservicing@penncomm                         Is the creditor an insider or related party?
       unitybank.com                                     No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/29/04                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Prudential Savings Bank                        Describe debtor's property that is subject to a lien                 $662,130.00             $1,000,000.00
       Creditor's Name                                first mortgage lien on 110 N. State Street,
                                                      Newtown, PA
       1834 W. Oregon Avenue
       Philadelphia, PA 19145
       Creditor's mailing address                     Describe the lien
                                                      first mortgage lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 17-14291-elf                      Doc 263            Filed 10/04/18 Entered 10/04/18 21:30:31                                Desc Main
                                                                      Document     Page 2 of 2
 Debtor       One State Street Associates, L.P.                                                        Case number (if know)       17-14291
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Prudential Savings Bank                       Describe debtor's property that is subject to a lien                     $729,000.00       $2,000,000.00
        Creditor's Name                               second mortgage lien on One South State
                                                      Street, Newtown, PA and 4 East Washington
        1834 W. Oregon Avenue                         Avenue, Newtown, PA
        Philadelphia, PA 19145
        Creditor's mailing address                    Describe the lien
                                                      second mortgae liens
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,882,130.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
